UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------------
                                                                          :
ELIZABETH ROBISON,                                                        :
                                                                          :      CASE NO. 4:19-cv-267
                       Plaintiff,                                         :
                                                                          :
           vs.                                                            :      OPINION & ORDER
                                                                          :      [Resolving Docs. 1, 13]
COMMISSIONER OF SOCIAL                                                    :
SECURITY,                                                                 :
                                                                          :
                       Defendant.                                         :
                                                                          :
-----------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Plaintiff Elizabeth Robison seeks review of the Social Security Administration’s denial of

supplemental security income and disability insurance benefits. 1 Magistrate Judge David

A. Ruiz recommends affirming the denial of benefits. 2 Plaintiff raises two objections. 3

           For the reasons stated below, this Court OVERRULES Plaintiff’s objections, ADOPTS

the Magistrate Judge’s Report and Recommendation (“R&R”), and AFFIRMS the decision of

the Commissioner of Social Security.

                                                                 I. Background

           On February 19, 2015, Plaintiff, a 31-year-old individual with schizoaffective

disorder and diabetes, applied for Social Security benefits. 4

           On December 8, 2016, Plaintiff had a hearing before a Social Security

Administrative Law Judge (“ALJ”). 5




1
  Doc. 1.
2
  Doc. 13.
3
  Doc. 14.
4
  Doc. 9 (“Transcript” or “Tr.”) at 119-125, 357-62.
5
  Tr. at 166-90.
Case No. 19-cv-267
Gwin, J.

        On December 23, 2016, the ALJ found Plaintiff not disabled. 6

        On February 4, 2019, Plaintiff filed the instant case seeking review of the Social

Security Administration’s unfavorable decision. 7

        In her merits brief, Plaintiff’s sole assignment of error was a challenge to the ALJ’s

evaluation of Plaintiff’s treating advanced practice registered nurse (“APRN”) medical

records. 8 Though the ALJ summarized most of the APRN medical records, Plaintiff argues

that the ALJ failed to consider the APRN’s (1) several letters saying that Plaintiff was unable

to work and (2) December 2, 2016 opinion that Plaintiff’s return to work would exacerbate

Plaintiff’s mental health symptoms. 9

        The Government opposed, arguing that (1) the APRN’s “off work” letters essentially

opine on whether Claimant is legally disabled, which is an issue reserved to the

Commissioner, 10 and (2) the APRN’s December 2, 2016 medical record was from a

“mental impairment questionnaire, which consisted of some fill in the blank answers, but

mostly check boxes.” 11

        On January 2, 2020, the magistrate judge recommended that the Court affirm the

Social Security Administration’s denial of benefits. 12 The magistrate judge rejected

Plaintiff’s APRN argument on two grounds.

        First, the magistrate judge noted that 2015 Social Security regulations provided that

APRN opinions were not given controlling weight. Rather, ALJs had discretion to


6
  Tr. 126.
7
  Doc. 1.
8
  Doc. 10 at 11.
9
  Doc. 10 at 13 (referencing Tr. 617-20, 625-31.).
10
   Doc. 12 at 11.
11
   Doc. 12 at 8 (citing Tr. 617-20).
12
   Doc. 13.
                                                     -2-
Case No. 19-cv-267
Gwin, J.

determine the appropriate weight to give the APRN’s opinion. 13 In view of the then-

existing regulations, the magistrate judge concluded that the ALJ’s APRN assessment was

supported by substantial evidence and did not constitute legal error. 14

           Second, the magistrate judge said that the APRN’s December 2, 2016 opinion was a

patently deficient “check-box opinion” that was similar to an earlier opinion that the ALJ

did discuss. 15 Accordingly, the magistrate judge said any failure to reference it was

harmless error. 16

           On January 17, 2020, Plaintiff objected to the magistrate judge’s report and

recommendation (“R&R”). 17

                                            II. Legal Standard

           The Federal Magistrates Act requires a district court to conduct a de novo review only

of those portions of the R&R to which the parties object. 18 The district court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 19

           When reviewing an ALJ’s disability determination under the Social Security Act, a

district court determines whether the ALJ’s decision is “supported by substantial evidence



13
   Doc. 13 at 13. Generally, opinions from “acceptable medical sources,” such as treating physicians, are
given controlling weight. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004). In 2015,
APRN were designated as an “other source” rather than “acceptable medical sources.” See 20 C.F.R. §
404.1502 (2015). Thus, an ALJ had discretion in the weight they ascribed to APRNs. See Engebrecht v.
Comm’r of Soc. Sec., 572 F. App’x 392, 398 (6th Cir. 2014) (“[A]n ALJ has discrimination to determine the
proper weight to accord opinions from ‘other sources.’”).
14
   Doc. 13 at 13-17. As of 2017, APRN opinions are treated as “acceptable medical sources.” 20 C.F.R.
§ 404.1502(a)(7) (2020). The amendment was not retroactive. 20 C.F.R. § 404.1502.
15
   Doc. 13 at 18-20.
16
   Doc. 13 at 20.
17
   Doc. 14.
18
   28 U.S.C. § 636(b)(1).
19
     Id.
                                                    -3-
Case No. 19-cv-267
Gwin, J.

and [is] made pursuant to proper legal standards.” 20 Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” 21

Substantial evidence is more than a scintilla of evidence, but less than a preponderance. 22

        A district court should not try to resolve “conflicts in evidence[] or decide questions

of credibility.” 23 A district court may not reverse an ALJ’s decision when substantial evidence

supports it, even if the court would have made a different decision. 24

        To establish disability under the Social Security Act, a plaintiff must show that she

cannot engage in any substantial gainful activity because of a “medically determinable

physical or mental impairment which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less than 12 months.” 25

                                              III. Discussion

        The Court discusses Plaintiff’s two objections in reverse order.

        In Plaintiff’s second objection, she reiterates her merits brief argument that the ALJ’s

decision lacked substantial evidence for the ALJ’s treatment of the APRN’s medical

opinions. 26 Plaintiff says that the ALJ should have given more weight to the APRN’s

opinions—especially the December 2, 2016 questionnaire. 27



20
   Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007); see also 42 U.S.C. § 405(g).
21
   Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations omitted).
22
   Id.
23
   Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007).
24
   See Siterlet v. Sec’y of Health & Human Servs., 823 F.2d 918, 920 (6th Cir. 1987); see also Jones v.
Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003) (holding that an ALJ’s decision cannot be overturned
so long as the ALJ’s decision was supported by substantial evidence).
25
   42 U.S.C. § 423(d)(1)(A); see also Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001).
26
   Doc. 14 at 2-4.
27
   Specifically, Plaintiff argues that “The ALJ’s analysis of nurse Kozicky’s February 25, 2015 opinion lacked
the support of substantial evidence, and the absence of any acknowledgment of her December 2, 2016
opinion eliminated substantial evidence from the ALJ’s overall analysis and ultimate conclusion in the instant
matter.” Doc. 14 at 3.
                                                     -4-
Case No. 19-cv-267
Gwin, J.

           As the Magistrate Judge correctly noted, 28 in 2015 ALJs enjoyed discretion when

weighing APRN opinions. 29 At the time, Social Security guidance said ALJ’s should

evaluate APRN evidence based “on the particular facts in each case.” 30

           Here, the ALJ described the APRN’s 31 medical evidence in a fair amount of detail:

           The claimant received treatment at Psycare for issues related to parenting
           (B12F). Treatment notes from the claimant’s treating psychiatrist, Natalie G.
           Kozieky, PMNHP, reveal that the claimant, as of January 2015, tolerated her
           medication well though she complained of mood swings and, later paranoia.
           Dr. Kozieky treated it with medication adjustments (B4F). In April 2015, the
           claimant reported that her menstrual cycle tends to affect her mood,
           increasing manic symptoms, with depression symptoms following,
           afterwards. Nevertheless, the claimant maintained her medication regimen
           and attended therapy and medication management, as scheduled (B9F). The
           claimant did not have difficulty with her treatment regimen, but complained
           of stressors increasing her symptoms, such as marital and financial strife
           (B12F). In September 2015, Dr. Kozieky added a mood stabilizer to the
           claimant’s regimen, due to suicidal ruminations (B11F). By the following
           November, the claimant reported doing well, and attributed it to her
           medication (B14F). In fact, her improvement continued through 2016. She
           denied any problems with her medication. In May 2016, the claimant
           reported that she received a job offer, but declined it to stay home and care
           for her husband and daughter. (B14F and B18F).

           As for the opinion evidence, on February 6, 2015, Dr. Kozieky reported that
           if the claimant understood directions, she could remember and follow them.
           She has impaired focus and concentration. She had difficulty persisting at
           tasks, which is dependent on her mood swings and racing thoughts. She
           avoids social interactions as much as possible. She deteriorates rapidly
           under pressure (B5F). I afford little weight to Dr. Kozieky’s opinion as it does
           not take into account the claimant’s great response to medication and relies
           heavily on the claimant’s subjective complaints. The claimant socially
           isolates herself, but relates well to her family, including her husband,
           daughter and mother-in-law. She performs routine, repetitive, simple tasks,
           noted in her ability to care for her disabled husband and daughter. She is

28
     Doc. 13 at 13.
29
     See Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 530 (6th Cir. 1997)
30
     SSR 06–03P, 2006 WL 2329939 at *7; accord Cruse v. Comm'r of Soc. Sec., 502 F.3d 532, 541 (6th Cir.
2007) (Interpreting SSR 06–03P to say that APRN evidence “should be evaluated by [considering] applicable
factors, including how long the source has known the individual, how consistent the opinion is with other
evidence, and how well the source explains the opinion.”).
31
   The ALJ mistakenly refers to the APRN as a doctor/psychiatrist.
                                                     -5-
Case No. 19-cv-267
Gwin, J.

        independent in activities of daily living as well as in self-care. Dr. Kozieky’s
        opinion represents extreme restrictions on the claimant’s functioning, which
        are not supported by the overall record. 32

        The ALJ’s foregoing assessment of the APRN evidence was in line with Social

Security’s policy guidance and did not lack substantial evidence. In it, the ALJ analyzes the

APRN treatment dates, the APRN opinion’s consistency with other evidence, and explained

why the ALJ afforded the APRN evidence little weight.

        To be sure, the ALJ did not expressly discuss the APRN’s December 2, 2016 opinion

that Plaintiff’s going back to work would exacerbate Plaintiff’s symptoms. However, the

ALJ was not required to discuss every discrete record, 33 especially from a source that the

ALJ had discretion to weigh. 34 The ALJ’s valuation of the APRN evidence, even without

mention of the December 2, 2016 opinion, was supported by substantial evidence.

        The Court agrees with the magistrate judge and overrules Plaintiff’s second

objection.

        In Plaintiff’s first objection, she says that the magistrate judge mischaracterized the

omitted December 2, 2016 medical record by calling it a patently deficient checkbox

form. 35 Plaintiff says that the medical record is not patently deficient.

        Checkbox forms are those in which medical personnel check boxes corresponding

to a patient’s limitations. “Many courts have cast doubt on the usefulness of these forms




32
   Tr. 122-123.
33
    Van Der Maas v. Comm’r of Soc. Sec., 198 F. App’x 521, 526 (6th Cir. 2006) (saying there is no requirement that
either the ALJ or the reviewing court discuss every piece of evidence in the administrative record); Kornecky v.
Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (“’[A]n ALJ can consider all the evidence without
directly addressing in his written decision every piece of evidence submitted by a party.’” (quoting Loral Defense
Systems-Akron v. N.L.R.B., 200 F.3d 435, 453 (6th Cir. 1999))).
34
   SSR 06–03P, 2006 WL 2329939 at *7
35
   Doc. 14 at 1-2.
                                                       -6-
Case No. 19-cv-267
Gwin, J.

and agree that administrative law judges may properly give little weight to a treating

physician's ‘check-off form’ of functional limitations that ‘did not cite clinical test results,

observations, or other objective findings.’” 36

           Plaintiff’s first objection has some merit. The December 2, 2016 medical record

contained somewhat more information than the checkbox forms that the Social Security

Administration and the courts give little weight. 37

           Nonetheless, the ALJ’s thorough discussion of the APRN’s opinions, even without

mention of the December 2, 2016 questionnaire, was sufficient. The magistrate judge’s

characterization of the December 2, 2016 opinion as patently deficient is therefore

irrelevant.

           The Court also overrules Plaintiff’s first objection and affirms the magistrate judge’s

determination.

           In summary, the ALJ’s decision is supported by substantial evidence and was made

pursuant to proper legal standards

                                                IV. Conclusion

           For these reasons, the Court OVERRULES Plaintiff’s objections, ADOPTS the

Magistrate Judge’s Report and Recommendation, and AFFIRMS the decision of the

Commissioner of Social Security.




36
     Ellars v. Comm'r of Soc. Sec., 647 F. App'x 563, 566 (6th Cir. 2016) (quoting Teague v. Astrue, 638 F.3d
611, 616 (8th Cir. 2011)).
37
  Compare Ellars v. Comm'r of Soc. Sec., 647 F. App'x 563, 566 (6th Cir. 2016) (describing checkbox forms
with scant explanation) with Tr. 617-620 (Kozieky’s checkbox form containing a fair amount of explanation,
including the frequency and duration of treatment, reference to notes, and description of additional reasons
Kozieky believed that Plaintiff could not return to work).
                                                       -7-
Case No. 19-cv-267
Gwin, J.

      IT IS SO ORDERED.



Dated: February 27, 2020         s/   James S. Gwin
                                 JAMES S. GWIN
                                 UNITED STATES DISTRICT JUDGE




                           -8-
